Exhibit 10.3

AMENDMENT NO. 1 TO INTERCOMPANY TERM FACILITY AGREEMENT

THIS AMENDMENT NO. 1 TO INTERCOMPANY TERM FACILITY AGREEMENT (this “Amendment”)
dated as of November 27, 2013 is by and among OCI FERTILIZER INTERNATIONAL B.V.,
a private limited liability company organized under the laws of the Netherlands
(together with its successors and assigns, the “Lender”) and OCI BEAUMONT LLC, a
limited liability company formed under the laws of the state of Texas (the
“Borrower”).

W I T N E S S E T H

WHEREAS, the Borrower and the Lender entered into that certain Intercompany Term
Facility Agreement made effective on September 15, 2013 (the “Term Facility
Agreement”), which amended, restated and refinanced certain prior loan
agreements as noted therein and pursuant to which the Lender agreed to lend to
the Borrower an amount of up to USD $200,000,000 (the “Term Facility Amount”) to
be made available at the request of the Borrower from time to time;

WHEREAS, the Borrower intends to make the Repayment (as defined below) under the
Term Facility Agreement promptly after the date hereof;

WHEREAS, the Borrower and the Lender wish to modify the Term Facility Amount
such that, after the Repayment becomes effective, the Term Facility Amount (and
therefore the amount available to be drawn by the Borrower under the Term
Facility Agreement (subject to the terms and conditions set forth therein))
would be one hundred million dollars (USD $100,000,000).

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Term Facility Agreement.

2. Amendments. The Agreement is amended as follows:

 

  2.1 The following defined terms are added to Section 1 in the proper
alphabetical order:

“Repayment” means the repayment of all amounts outstanding hereunder, expected
to occur substantially contemporaneously with or promptly after execution of
Amendment No. 1 hereto.

“Repayment Date” means the date that the Repayment is made.

 

  2.2 The defined term “Loan” in Section 1 is amended and restated as follows:

“Loan” means an unsecured term loan in an aggregate amount not to exceed one
hundred million dollars (USD $100,000,000) made available under this Agreement
as described in Section 2.



--------------------------------------------------------------------------------

  2.3 Section 2.1 is amended and restated in its entirety to read as follows:

“From and after the Repayment Date, the Lender agrees to lend to the Borrower an
amount of up to one hundred million dollars (USD 100,000,000) to be made
available at the request of the Borrower from time to time, subject to the terms
and conditions of this Agreement.”

2.3 In Section 2.2, the amount “$100,000,000” shall replace the amount
“$200,000,000” where it appears.

3. Conditions Precedent. This Amendment shall become effective upon (a) receipt
by the Lender of executed counterparts of this Amendment executed by each of the
parties hereto and (b) the making of the Repayment.

4. Representations and Warranties. The Borrower represents and warrants to the
Lender that (a) the Borrower is duly organized, validly existing and in good
standing under the laws of the State of Texas, USA; (b) the Borrower has duly
authorized, executed and delivered this Amendment; and (c) this Amendment
constitutes a legally valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms.

5. Reaffirmation of Obligations. The Borrower (a) acknowledges and consents to
all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Term Facility Agreement and (c) agrees that this Amendment
does not operate to reduce or discharge its obligations under the Term Facility
Agreement (except as expressly set forth in Section 2 above).

6. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Term Facility Agreement shall remain in full force and effect.

7. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

8. ENTIRE AGREEMENT. THIS AMENDMENT, TOGETHER WITH THE TERM FACILITY AGREEMENT,
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF.

9. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this AMENDMENT NO. 1 TO
INTERCOMPANY TERM FACILITY AGREEMENT to be duly executed as of the date first
above written.

 

LENDER:   OCI FERTILIZER INTERNATIONAL, B.V.   By:   

/s/ Kevin Struve

  Name:    Kevin Struve   Title:    Director

 

BORROWER:   OCI BEAUMONT LLC   By:   

/s/ Fady Kiama

  Name:    Fady Kiama   Title:    Chief Financial Officer

AMENDMENT NO. 1 TO INTERCOMPANY TERM FACILITY AGREEMENT